DETAILED ACTION

Applicant’s response filed on 03/15/2021 has been fully considered. Claims 1 and 4-22 are pending. Claims 1 and 18 are amended. Claim 2 is canceled. Claims 14-18 are withdrawn. Claims 20-22 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2014/0087152 A1) as evidenced by Shindo et al. (US 2016/0297921 A1).
Regarding claim 1, Nakamura a resin composition comprising an epoxy resin [0011, 0013] and a curing agent [0026], wherein the epoxy resin is a bisphenol AF type epoxy resin, a biphenyl type epoxy resin, or a combination of two or more kinds thereof [0038], wherein the biphenyl type epoxy resin is NC3000H, NC3000L, or NC3100 available from NIPPON KAYAKU Co., Ltd. [0039], wherein the curing agent is optionally an active ester-based curing agent, a cyanate ester-based curing agent, or a combination of two or more kinds thereof [0086], wherein the active ester-based curing agent is  a compound having two or more highly reactive ester groups within the molecule and is a phenol ester, a thiophenol ester, an N-hydroxyamine ester, or an ester of a heterocyclic hydroxyl compound [0088], wherein the content of the epoxy 
Nakamura does not teach a specific embodiment wherein the epoxy resin composite further comprises a cyanate ester resin, wherein the hardener is an active ester hardener compound having two or more reactive ester groups, the active ester hardener being at least one selected from the group consisting of phenol esters, thiophenol esters, N-hydroxyamine esters, and esters of heterocyclic hydroxyl compounds. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a combination of Nakamura’s active ester-based curing agent and Nakamura’s cyanate ester-based curing agent, wherein the active ester-based curing agent is a compound having two or more highly reactive ester groups within the molecule and is a phenol ester, a thiophenol ester, an N-hydroxyamine ester, or an ester of a heterocyclic hydroxyl compound, as Nakamura’s curing agent, which would read on the limitation wherein the epoxy resin composite further comprises a cyanate ester resin, wherein the hardener is an active ester hardener compound having two or more reactive ester groups, the active ester hardener being at least one selected from the group consisting of phenol esters, thiophenol esters, N-hydroxyamine esters, and esters of heterocyclic hydroxyl compounds as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a resin composition with similar curability, insulating properties, and/or mechanical characteristics because Nakamura teaches that the curing agent is optionally an active ester-based curing agent, a cyanate ester-based curing agent, or a 
Nakamura does not teach a specific embodiment wherein the epoxy resin composite further comprises a biphenylaralkyl novolac epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Nakamura’s biphenyl type epoxy resin that is NC3000H, NC3000L, or NC3100 available from NIPPON KAYAKU Co., Ltd. to substitute for a fraction of Nakamura’s epoxy resin that is a bisphenol AF type epoxy resin, which would read on the limitation wherein the epoxy resin composite further comprises a biphenylaralkyl novolac epoxy resin as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a resin composition with similar ability to be used in an adhesive film, prepreg, multilayered printed wiring board, or semiconductor device containing the resin composition because Nakamura teaches that the epoxy resin is a bisphenol AF type epoxy resin, a biphenyl type epoxy resin, or a combination of two or more kinds thereof [0038], that the biphenyl type epoxy resin is NC3000H, NC3000L, or NC3100 available from NIPPON KAYAKU Co., Ltd. [0039], and that the resin 
Nakamura does not teach a specific embodiment wherein the epoxy resin composite comprises 40 to 60 parts by weight of the cyanate ester resin, and the active ester hardener is contained in an amount of 0.5 to 1.5 equivalents based on 1 equivalent of the epoxy resin composite. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Nakamura’s cyanate ester-based curing agent to be 40 to 60 parts by weight, and to optimize the ratio of the total number of epoxy groups in Nakamura’s epoxy resin and cyano groups in Nakamura’s cyanate ester-based curing agent to the total number of reactive ester groups in Nakamura’s active ester-based curing agent to be from 1:0.5 to 1:1.5, which would read on the limitation wherein the epoxy resin composite comprises 40 to 60 parts by weight of the cyanate ester resin, and the active ester hardener is contained in an amount of 0.5 to 1.5 equivalents based on 1 equivalent of the epoxy resin composite as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing mechanical strength and water resistance of a cured product of Nakamura’s resin composition because Nakamura teaches that from the viewpoints of improving the mechanical strength and water resistance of the cured product of the resin composition, the ratio of the total number of epoxy groups in the epoxy resin to the total number of reactive 
Nakamura does not teach a specific embodiment wherein the epoxy resin composite comprises 15 to 35 parts by weight of the biphenylaralkyl novolac epoxy resin, and 15 to 35 parts by weight of the fluorine-containing epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Nakamura’s biphenyl type epoxy resin that is NC3000H, NC3000L, or NC3100 available from NIPPON KAYAKU Co., Ltd. to be from 15 to 35 parts by weight, and to optimize the amount of Nakamura’s bisphenol AF type epoxy resin to be from 15 to 35 parts by weight, which would read on the limitation wherein the epoxy resin composite comprises 15 to 35 parts by weight of the biphenylaralkyl novolac epoxy resin, and 15 to 35 parts by weight of the fluorine-containing epoxy resin as claimed. One of ordinary skill in the art would have been 
Nakamura does not teach a specific embodiment wherein the resin composition further comprises a viscosity enhancer. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Nakamura’s thickener to modify Nakamura’s resin composition, which would read on the limitation wherein the resin composition further comprises a viscosity enhancer as claimed. One of ordinary skill in the art would have been motivated to do so because Nakamura teaches that the resin composition optionally further comprises a thickener [0106], which would have been beneficial for modifying the viscosity of Nakamura’s resin composition.

Regarding claim 4, Nakamura teaches that the resin composition comprises the thermoplastic resin [0027], that the content of the thermoplastic resin is 0.1 to 10% by mass, relative to 100% by mass of the non-volatile components in the resin composition [0099], that the resin composition comprises the epoxy resin [0011, 0013] and the curing agent [0026], that the content of the epoxy resin is 3 to 40% by mass, when a content of non-volatile components in the resin composition is define as 100% by mass [0043], that the epoxy resin is a bisphenol AF type epoxy resin, a biphenyl type epoxy resin, or a combination of two or more kinds thereof [0038], that the ratio of the total number of epoxy groups in the epoxy resin to the total number of reactive groups in the curing agent is 1:0.2 to 1:2 [0097], and that the curing agent is optionally an active ester-based curing agent, a cyanate ester-based curing agent, or a combination of two or more kinds thereof [0086], which reads on the limitation wherein the thermoplastic resin is contained in an amount of greater than 0 parts by weight based on 100 parts by weight of the epoxy resin composition and the active ester hardener.

Regarding claim 5, Nakamura teaches that the resin composition comprises the thermoplastic resin [0027] and that the thermoplastic resin is a phenoxy resin, a polyimide resin, a polyamideimide resin, a polyetherimide resin, a polysulfone resin, a polyethersulfone resin, a polyphenylene ether resin, a polycarbonate resin, a polyetherether ketone resin, a polyester resin, or a combination of two or more kinds thereof [0098], which reads on the limitation wherein the thermoplastic resin is at least one of a phenoxy resin, a polyimide resin, a polyamideimide resin, a polyetherimide resin, a polysulfone resin, a polyethersulfone resin, a polyphenylene ether resin, a polycarbonate resin, a polyetheretherketone resin, and a polyester resin as claimed.

Nakamura does not teach a specific embodiment wherein the hardening accelerator is at least one of the claimed hardening accelerators. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Nakamura’s 4-dimethylaminopyridine, 2-ethyl-4-methylimidazole, 1-cyanoethyl-2-methylimidazole, 2-phenylimidazole, or a combination of two or more kinds thereof as Nakamura’s accelerator, which would read on the limitation wherein the hardening accelerator is at least one of 2-ethyl-4-methylimidazole, 1-(2-cyanomethyl)-2-alkylimidazole, 2-phenylimidazole, and dimethylaminopyridine (DMAP) as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a resin composition with similar ability to be efficiently cured because Nakamura teaches that the resin composition comprises the accelerator [0025], that the accelerator is optionally an amine-based accelerator, an imidazole-based accelerator, or a combination of two or more kinds thereof [0078], that the amine-based accelerator is 4-dimethylaminopyridine 
Regarding claim 7, Nakamura teaches that the resin composition comprises the accelerator [0025], that the content of the accelerator in the resin composition is within a range of 0.005 to 1% by mass when a content of non-volatile components in the resin composition is defined as 100% by mass [0083], that the resin composition comprises the epoxy resin [0011, 0013] and the curing agent [0026], that the content of the epoxy resin is 3 to 40% by mass when a content of non-volatile components in the resin composition is define as 100% by mass [0043], that the epoxy resin is a bisphenol AF type epoxy resin, a biphenyl type epoxy resin, or a combination of two or more kinds thereof [0038], that the ratio of the total number of epoxy groups in the epoxy resin to the total number of reactive groups in the curing agent is 1:0.2 to 1:2 [0097], and that the curing agent is optionally an active ester-based curing agent, a cyanate ester-based curing agent, or a combination of two or more kinds thereof [0086], which reads on the limitation wherein the hardening accelerator is contained in an amount of greater than 0 parts by weight based on 100 parts by weight of the epoxy resin composite.
Nakamura does not teach a specific embodiment wherein the hardening accelerator is contained in an amount of 0.1 to 1 part by weight based on 100 parts by 
Regarding claim 8, Nakamura teaches that the resin composition comprises the inorganic filler [0011], that the content of the inorganic filler is from 20 to 85% by mass when a content of non-volatile components in the resin composition is defined as 100% by mass [0057], that the resin composition comprises the epoxy resin [0011, 0013] and the curing agent [0026], that the content of the epoxy resin is 3 to 40% by mass when a content of non-volatile components in the resin composition is define as 100% by mass [0043], that the epoxy resin is a bisphenol AF type epoxy resin, a biphenyl type epoxy resin, or a combination of two or more kinds thereof [0038], that the ratio of the total number of epoxy groups in the epoxy resin to the total number of reactive groups in the curing agent is 1:0.2 to 1:2 [0097], and that the curing agent is optionally an active ester-based curing agent, a cyanate ester-based curing agent, or a combination of two or more kinds thereof [0086], which reads on the limitation wherein the filler is an inorganic filler, and is contained in an amount of greater than 0 parts by weight based on 100 parts by weight of the epoxy resin composite.
Nakamura does not teach a specific embodiment wherein the filler is contained in an amount of 40 to 85 parts by weight based on 100 parts by weight of the epoxy resin composite. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by mass of Nakamura’s 
Regarding claim 9, Nakamura teaches that the resin composition comprises the inorganic filler [0011, 0013] and that the inorganic filler is optionally silica, clay, aluminum borate, barium titanate, titanium oxide, or a combination of two or more kinds thereof [0055], which optionally reads on the limitation wherein the inorganic filler is at least one of barium titanium oxide, titanium oxide, silica, clay, and aluminum borate as claimed.
Nakamura does not teach a specific embodiment wherein the inorganic filler is at least one of the claimed inorganic fillers. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Nakamura’s silica, clay, aluminum borate, barium titanate, titanium oxide, or a combination of two or more kinds thereof as Nakamura’s inorganic filler, which would read on the limitation wherein the inorganic filler is at least one of barium titanium oxide, titanium oxide, silica, clay, and aluminum borate as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a similar thermal expansion coefficient, brittleness, and peel strength of a cured product of the resin composition because Nakamura teaches that the resin composition comprises the inorganic filler [0011, 0013], that the inorganic filler is optionally silica, clay, aluminum borate, barium titanate, titanium oxide, or a combination of two or more kinds thereof [0055], that when the content of the inorganic filler is too small, the thermal expansion coefficient of the 
Regarding claim 10, Nakamura teaches that the surface of the inorganic filler is optionally treated with a surface treatment agent that is an epoxysilane-based coupling agent, an aminosilane-based coupling agent, a mercaptosilane-based coupling agent, or a silane-based coupling agent [0064], which optionally reads on the limitation wherein the inorganic filler is surface-treated with a silane coupling agent as claimed.
Nakamura does not teach a specific embodiment wherein the inorganic filler is surface-treated with a silane coupling agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to treat Nakamura’s inorganic filler with a surface treatment agent that is an epoxysilane-based coupling agent, an aminosilane-based coupling agent, a mercaptosilane-based coupling agent, or a silane-based coupling agent, which would read on the limitation wherein the inorganic filler is surface-treated with a silane coupling agent as claimed. One of ordinary skill in the art would have been motivated to do so because Nakamura teaches that for the inorganic filler to form a reaction product, the surface thereof may be treated with a surface treatment agent that is an epoxysilane-based coupling agent, an aminosilane-based coupling agent, a mercaptosilane-based coupling agent, or a silane-based coupling agent [0064], which means that treating Nakamura’s inorganic filler with the surface treatment agent would have been beneficial for providing Nakamura’s 
Regarding claim 11, Nakamura teaches that the resin composition optionally comprises other components within a range not adversely affecting the effects of the resin composition, that the other components are a thickener [0106], that the content of the epoxy resin is 3 to 40% by mass, when a content of non-volatile components in the resin composition is define as 100% by mass [0043], that the epoxy resin is a bisphenol AF type epoxy resin, a biphenyl type epoxy resin, or a combination of two or more kinds thereof [0038], that the ratio of the total number of epoxy groups in the epoxy resin to the total number of reactive groups in the curing agent is 1:0.2 to 1:2 [0097], that the content of the thermoplastic resin is 0.1 to 10% by mass, relative to 100% by mass of the non-volatile components in the resin composition [0099], that the content of the accelerator in the resin composition is within a range of 0.005 to 1% by mass when a content of non-volatile components in the resin composition is defined as 100% by mass [0083], and that the content of the inorganic filler is from 20 to 85% by mass when a content of non-volatile components in the resin composition is defined as 100% by mass [0057], which reads on the limitation wherein the viscosity enhancer is containing in an amount of 0 to less than 100 parts by weight based on 100 parts by weight of the low-loss insulating resin composition.
Nakamura does not teach a specific embodiment wherein the viscosity enhancer is contained in an amount of 1 to 5 parts by weight based on 100 parts by weight of the 
Regarding claim 12, Nakamura teaches that the resin composition comprises the inorganic filler [0011], that the inorganic filler is optionally a combination of two or more kinds of inorganic filler, wherein one of the inorganic filler is amorphous silica [0055], which optionally reads on the limitation wherein the viscosity enhancer is an inorganic viscosity enhancer as claimed because the instant application recites that the inorganic viscosity enhancer may be amorphous silica [0059].
Nakamura does not teach a specific embodiment wherein the viscosity enhancer is at least one of an organic viscosity enhancer and an inorganic viscosity enhancer. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Nakamura’s combination of two or more kinds of inorganic filler, wherein one of the inorganic filler is Nakamura’s amorphous silica, as Nakamura’s inorganic filler, which would read on the limitation wherein the viscosity enhancer is an inorganic viscosity enhancer as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a similar thermal expansion coefficient, brittleness, and peel strength of a cured product of the resin composition because Nakamura teaches that the resin composition comprises the inorganic filler [0011], that the inorganic filler is optionally a combination of two or more kinds of inorganic filler, wherein one of the inorganic filler is amorphous silica [0055], that when the content of the inorganic filler is too small, the thermal expansion coefficient of the 
Regarding claim 13, Nakamura teaches that the resin composition further comprises a rubber particle [0028] that can improve the plating peel strength [0100], which reads on the limitation wherein the resin composition further comprises a surface improving agent as claimed.
Regarding claim 19, Nakamura teaches that the resin composition comprises the inorganic filler [0011], which reads on the limitation wherein the filler is an inorganic filler as claimed.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2014/0087152 A1) as evidenced by Shindo et al. (US 2016/0297921 A1) as applied to claim 1, and further in view of Du et al. (US 2013/0295388 A1).
Regarding claim 20, Nakamura as evidenced by Shindo renders obvious the resin composition of claim 1 as explained above.
Nakamura does not teach that the thermoplastic resin is a fluorine-based thermoplastic resin. However, Du teaches fluororesin micropowder filler that is polytetrafluoroethylene, tetrafluoroethylene resin, trifluorochloroethylene resin, or ethylene-trifluorochloroethylene resin [0024] and that the fluororesin micropowder filler is present in an epoxy resin composition that further comprises epoxy resin, curing agent, accelerator, and inorganic filler [0007]. Nakamura and Du are analogous art because both references are in the same field of endeavor of a resin composition 
Regarding claim 21, Nakamura as evidenced by Shindo renders obvious the resin composition of claim 1 as explained above.
Nakamura does not teach that the fluorine-containing epoxy resin is derived from at least one selected from the claimed group. However, Du teaches fluororesin micropowder filler that is polytetrafluoroethylene, tetrafluoroethylene resin, trifluorochloroethylene resin, or ethylene-trifluorochloroethylene resin [0024] and that the fluororesin micropowder filler is present in an epoxy resin composition that further comprises epoxy resin, curing agent, accelerator, and inorganic filler [0007]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2014/0087152 A1) as evidenced by Shindo et al. (US 2016/0297921 A1) as applied to claim 1, and further in view of Nakamura et al. (US 2011/0139496 A1).

Nakamura ‘152 does not teach that the thermoplastic resin is a polyvinyl acetal resin comprising a functional group capable of forming a chelate bond with copper (Cu), wherein the functional group is selected from the group consisting of a carboxyl group, a carbonyl group, and an ether group. However, Nakamura ‘496 teaches a polyvinyl acetal resin that is present in a resin composition that further comprises an epoxy resin, a cyanate ester resin, an inorganic filler, a curing accelerator, and an active ester curing agent [0009]. Nakamura ‘152 and Nakamura ‘496 are analogous art because both references are in the same field of endeavor of a resin composition comprising an epoxy resin, a hardener compound, a thermoplastic resin, a hardening accelerator, and a filler. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Nakamura ‘496’s polyvinyl acetal resin to substitute for Nakamura ‘152’s thermoplastic resin, which would read on the limitation wherein the thermoplastic resin is a polyvinyl acetal resin comprising a functional group capable of forming a chelate bond with copper (Cu), wherein the functional group is an ether group as claimed. One of ordinary skill in the art would have been motivated to do so because Nakamura ‘496 teaches that the polyvinyl acetal resin is beneficial for being a thermoplastic resin that is beneficial for being useful in a resin composition that further comprises an epoxy resin, a cyanate ester resin, an inorganic filler, a curing accelerator, and an active ester curing agent [0009], which would have been desirable for Nakamura ‘152’s thermoplastic resin because Nakamura ‘152 teaches that the resin composition .

Response to Arguments
Applicant's arguments, see p. 8-10, filed 03/15/2021, with respect to the rejection of claims 1, 4-13 and 19 under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2014/0087152 A1) have been fully considered and are responded to by the new grounds of rejection in this Office action.
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that Nakamura does not provide any reason to employ the three kinds of resin in combination (p. 9), Nakamura teaches that the resin composition comprises an epoxy resin [0011, 0013] and a curing agent [0026], wherein the epoxy resin is a bisphenol AF type epoxy resin, a biphenyl type epoxy resin, or a combination of two or more kinds thereof [0038], wherein the biphenyl type epoxy resin is NC3000H, NC3000L, or NC3100 available from NIPPON KAYAKU Co., Ltd. [0039], wherein the curing agent is optionally an active ester-based .
In response to the applicant’s argument that Nakamura does not providing any teachings or guidance regarding a relative amount of each of three kinds of resin to 
In response to the applicant’s argument that the experimentation reported in the present specification further supports patentability of the claimed resin composition by demonstrating that the claimed resin composition is not the simple combination of known elements to achieve predictable results, and that the evidence shows that the claimed resin composition provides a novel and nonobvious improvement over the prior 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DAVID T KARST/Primary Examiner, Art Unit 1767